DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 9, 10, 12, 15, 17, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2013/0158172, newly cited) and further in view of Kameda (US 2013/0118662, of record). 
Lopez is directed to a tire construction comprising a tread, wherein said tread includes 100 phr of natural rubber and a combination of silica and carbon black (Paragraphs 35 and 53).  More particularly, a carbon black loadings is preferably less than 10 phr while a silica loading is considerably higher (satisfies a composition having a filler component defined by at least 80% of silica).  
The tread composition of Lopez further includes a combination of a plasticizing hydrocarbon resin (e.g. C5 or C9 homopolymer or copolymer) and a liquid plasticizer (Paragraphs 70 and 86).  In such an instance, said hydrocarbon resin corresponds with the claimed thermoplastic resin and said liquid plasticizer corresponds with the claimed softener.  It is additionally noted that the total content of said resin and said liquid plasticizer is at least 10 phr (Paragraph 71) and such a teaching suggests loadings in accordance to the claimed invention.  It is further noted that while Lopez teaches a “preferred” loading of at least 5 phr for said liquid plasticizer, it is well recognized that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.          

  Kameda, on the other hand, is similarly directed to a tire construction including a tread, wherein said tread has a specific arrangement of lug grooves and sipes (Figure 2) designed to improve dry and snow steering stability (Paragraph 7).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread arrangement of Kameda in the tire of Lopez for the benefits detailed above. 
In terms of the claimed relationship (tread edge component ratio), it is noted that Kameda generally teaches a wide range of pitch numbers for the lug grooves in a center region and a wide range of pitch numbers for the lug grooves in respective shoulder regions as long as a pitch number in a center region is greater than a pitch number in said shoulder regions (Paragraphs 8 and 14).  This arrangement reduces rigidity in the center region and increases rigidity in said shoulder regions and such is directly analogous to that achieved by Applicant’s claimed arrangement (Paragraph 28).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of tread edge component ratios, including those between 6 and 8, in the tire of Lopez, as long as a greater pitch number is present in the center region, as compared to said shoulder regions.  It is emphasized that the disclosure of Kameda is seen to encompass the claimed tread edge component ratios and Applicant has not provided a conclusive showing of unexpected results for the claimed relationship (Comparative Example 4 is the lone example having a ratio greater than 8 and in such an instance, the associated composition B is not entirely formed of natural rubber as is the closest prior art of record in terms of the composition).

	Regarding claim 5, Lopez teaches the claimed softeners (Paragraph 74).
	With respect to claims 6, 12, 17, and 22, the claimed silica loadings and silica ratio are disclosed in Paragraph 53.
As to claims 9, 15, 20, 23, and 24, as detailed above, Kameda teaches a tread design in which a greater pitch number is present at a center portion, as compared to respective shoulder portions, to provide increased rigidity at shoulder portions and reduced rigidity at a center portion.  This is directly analogous to the rigidity relationship achieved by Applicant (Paragraph 28).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Lopez in view of Kameda with a relationship in accordance to the claims given the general disclosure of Kameda (that being the general manufacture of a tire in which greater pitch numbers are present in the center, as compared to respective shoulder regions).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio (all examples in Tables 2 and 3 actually have a greater edge component ratio in the shoulders as compared to the center).  With specific respect to claims 23 and 24, a comparison between Examples 2 and 3 suggests that the narrower range of the claimed invention does not provide unexpected results over the broader range of the claimed invention.  It is emphasized that Lopez, which constitutes the closest prior art of record, is directed to tread composition formed entirely of natural rubber and preferably including at least 5 of a inventive compositions having the claimed edge component ratios derived from lug grooves or widthwise sipes. 
Response to Arguments
Applicant’s arguments with respect to claim(s) August 2, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 6, 2021